News Release FOR IMMEDIATE RELEASE CONTACT March 17, 2008 Craig Renner 301-843-8600 ACPT REPORTS RESULTS FOR 2007; SUSPENDS DIVIDEND PAYMENT ST. CHARLES, MD.— American Community Properties Trust, (AMEX: APO) a diversified real estate organization, today announced results for the year ended December 31, 2007.For the year ended December 31, 2007, ACPT reported a net loss of $541,000, or $0.10 per basic and diluted share, on revenues of $85,376,000.This compares to net income of $4,591,000, or $0.88 per basic and diluted share, on revenues of $98,163,000 for the year ended December 31, 2006. For the year ended December 31, 2007, operating income was $16,082,000, compared to $24,995,000 in ACPT reported net income of $718,000, or $0.14 per basic and diluted share, on revenues of $23,919,000 for the quarter ended December 31, 2007.This compares to net income of $1,589,000, or $0.30 per basic and diluted share, on revenues of $28,050,000 for the same quarter in 2006.For the quarter ended December 31, 2007, operating income was $4,771,000, compared to $7,675,000 in the fourth quarter of The Company also reported that it will not declare a dividend for the first quarter of 2008. ACPT’s Board of Trustees cited the downturn in the residential real estate market and the need to use its resources conservatively to meet existing financial commitments as the key factors in their decision to suspend dividends. The decision to suspend dividends will be reevaluated by the Board of Trustees quarterly. J.
